DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election without traverse of electing Group II (claims 10 and 13-20) in the reply filed on January 17, 2022 is acknowledged. 
Claims 1-9 and 11-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on January 17, 2022.
	
	
Claim Interpretation
Claim 1 recites a term “environmentally-friendly bath” is not defined in the Specification.  For the purpose of the compact prosecution, the term “environmentally-friendly bath” is at least interpreted as bath that is covered or enclosed to reduce pollution for example.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the term "high-performance alloy” is a relative term which render the claims indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the compact prosecution, the term “high-performance alloy” is interpreted as any alloy or a workpiece with enhanced or higher performance after treatment.
Regarding claim 10, the term “predetermined” has been held to be indefinite, since applicant’s specification fails to disclose criteria for determining the predetermined parameter.  See Seagram and Sons Inc. v. Mazall 84 USPQ 180 (CACD 1950).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al. (US 4,814,210).
Regarding claim 10, Ackermann a process of continuous galvanization of finned tubes, e.g. metal tube (reads on metal alloy, a high-performance alloy with better performance after treatment), without the negative environmental consequences (reads on a method for an environmentally-friendly batch hot-dip coating of a high-performance alloy) (Col 1, lines 40-50, and 63-68, Col. 3, lines 16-27), wherein the process is applied to an apparatus for the environmentally-friendly batch hot-dip coating, without the negative environmental consequences in a closed system as shown in Figs. 1 and 3 (Figs. 1 and 3, Col 1, lines 40-50), and the method comprises: degreasing with blasting off means and rinsing with blast-off means (reads on a pretreatment comprises a rust removal and a water washing) in zone (16) and (18) as shown in Fig. 1 (Fig. 1, Col. 2, lines 53-59), transporting the pre-treated workpiece to pre-heating furnace (26) (waiting zone), and hoisting the pre-treated workpiece to be processed through a transporting device as shown in Fig. 2 (Figs. 1-2, Col. 2, lines 44-45 and 59-59, Col. 3, lines 7-15); pre-heated in an inert atmosphere in order to accommodate the divergent thermal characteristics of the fin and base tube, while at the same time preventing oxidation of such tubes, the inert atmosphere present in the preheating and galvanizing stages also eliminates the need for flux treating the tubes and all of the negative environmental consequences associated therewith (reads on the claim limitation of filling an inert gas with a predetermined purity into the waiting zone) (Col. 2, lines 1-9); transporting the pre-treated workpiece to be processed to a galvanizing furnace (28) (heating zone) by the transporting device, and heating the pre-treated workpiece to be processed to a predetermined temperature by a heating device because the workpiece is in a furnace  (Figs, 1-3, Col. 3, lines 16-27);  hoisting the pre-treated workpiece to be processed into a zinc bath (90) (zinc pot) by the transporting device for a hot-dip plating with the zinc or the zinc-based alloys (Fig. 3, Col. 3, lines 37-Col. 4, lines 27); transporting the pre-treated workpiece to be processed after the hot-dip plating with the zinc or the zinc-based alloys to a cooling and drying zone (30), chromating zone (32), and withdrawal zone (34) (post-plating turnover zone) by the transporting device (Col. 2 lines 53-68).
Regarding claim 13, Ackermann teaches the finned tubes are slowly pre-heated in an inert atmosphere in order to accommodate the divergent thermal characteristics of the fin and base tube, while at the same time preventing oxidation of such tubes. The inert atmosphere present in the preheating and galvanizing stages also eliminates the need for flux treating the tubes and all of the negative environmental consequences associated therewith, cover (box body) as shown in Fig. 3, since both preheating and galvanizing stages are in inert atmosphere, therefore covers (box body) in preheating and galvanizing stages is implicitly teached (Col. 2, lines 1-9, 48-49, Col. 4, lines 38-47, Figs. 3-4). 
Regarding claim 14, Ackermann teaches passageway (76) (a first sealing door) is between the pre-heating zone (26) (waiting zone) and the galvanizing zone (28) (heating zone), and passageway (82) (a second sealing door) is between the galvanizing zone (28) and the drying zone (30) as shown in Figs. 1 and 3 (Col. 2, lines 53-62, Figs. 1 and 3, Col. 3, lines 37-Col. 4, lines 37). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 4,814,210) as applied to claims 10, and 13-14, and further in view of Tong et al. (CN 201915140 U with English translation attached).
Regarding claim 15, Ackermann teaches a process of continuous galvanization a workpiece without the negative environmental consequences or environmentally-friendly batch hot-dip coating as disclosed above.  Ackermann doesn’t explicitly teach wherein at least one side of each of the first sealing door and the second sealing door is provided with a linear air knife, and the linear air knife is configured to form a nitrogen curtain before the first sealing door or the second sealing door is opened to seal the side of the first sealing door or the side of the second sealing door.  However, an analogous art, Tong teaches a continuous hot galvanizing steel band using a galvanizing furnace, wherein the galvanizing furnace comprising a gas seal gate (1), through gas nozzle (2) with a nitrogen hydrogen mixed gas purge region near he steel plate, the nitrogen-hydrogen mixing gas sealing switch gas seal gate (1) shut ([0015], Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a heating device is arranged on an inner wall of the heating zone, and the heating device is located above the zinc pot at at least one side of each of the first sealing door and the second sealing door to the process in Ackermann, because Tong disclosed the use of the device can effectively improve the hot galvanized steel with surface quality, reduce the consumption and improve the labour productivity ( [0003]).  

Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 4,814,210) as applied to claims 10, and 13-14, and further in view of Xue et al. (CN 110202138 A with English translation attached).
Regarding claim 16, Ackermann teaches a process of continuous galvanization a workpiece without the negative environmental consequences or environmentally-friendly batch hot-dip coating as disclosed above.  Ackermann doesn’t explicitly teach wherein the transporting device comprises a first crown block, the first crown block is arranged above the box body, and a hoisting structure of the first crown block hermetically extends into the box body for hoisting and transporting the workpiece to be processed.  However, an analogous art, Xue teaches transporting process with a crown block (106), which is arranged above the sealing box body (101), and a hoisting structure of the crown block hermetically extends into the box body for hoisting and transporting the workpiece to be processed as shown in Figs. 8 and 9 (CN Original Patent: page 2, [0098], [0162] Figs. 8, 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a crown block to the process in Ackermann, because Xue disclosed the use of the device greatly saves the time of filling protective gas, improves the working efficiency of the metal additional material manufacturing system (Abstract).  
Regarding claim 17, Ackermann teaches a walking groove, the walking groove is arranged along the length direction of the box body, the walking groove covers the first confined space, the second confined space and the third confined space as shown in Figs. 1 and 2 (Col. 2, lines 53- Col. 3, lines 15, Figs. 1 and 2). Ackermann teaches a process of continuous galvanization a workpiece without the negative environmental consequences or environmentally-friendly batch hot-dip coating as disclosed above.  Ackermann doesn’t explicitly teach wherein the transporting device comprises a first crown block, the first crown block is arranged above the box body, and a hoisting structure of the first crown block hermetically extends into the box body for hoisting and transporting the workpiece to be processed.  However, an analogous art, Xue teaches transporting process with a crown block (106), which is arranged above the sealing box body (101), and a hoisting structure of the crown block hermetically extends into the box body for hoisting and transporting the workpiece to be processed as shown in Figs. 8 and 9 (CN Original Patent: page 2, [0098], [0162] Figs. 8, 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a crown block to the process in Ackermann, because Xue disclosed the use of the device greatly saves the time of filling protective gas, improves the working efficiency of the metal additional material manufacturing system (Abstract).  
Regarding claim 18, Ackermann teaches an organ sealing cover, wherein the organ sealing cover hermetically covers on the walking groove as shown in Fig. 3 (Col. 2, lines 48-49, Col. 3, lines 37-68, Col. 4, lines 38-47, Fig. 3). Ackermann teaches a process of continuous galvanization a workpiece without the negative environmental consequences or environmentally-friendly batch hot-dip coating as disclosed above.  Ackermann doesn’t explicitly teach wherein the transporting device comprises a first crown block, the first crown block is arranged above the box body, and a hoisting structure of the first crown block hermetically extends into the box body for hoisting and transporting the workpiece to be processed.  However, an analogous art, Xue teaches transporting process with a crown block (106), which is arranged above the sealing box body (101), and a hoisting structure of the crown block hermetically extends into the box body for hoisting and transporting the workpiece to be processed as shown in Figs. 8 and 9 (CN Original Patent: page 2, [0098], [0162] Figs. 8, 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a crown block to the process in Ackermann, because Xue disclosed the use of the device greatly saves the time of filling protective gas, improves the working efficiency of the metal additional material manufacturing system (Abstract).  
Regarding claim 19, Ackermann teaches an oil groove, wherein an oil groove is arranged at a peripheral of the walking groove, and a bottom of the organ sealing cover is placed in the oil groove and the bottom of the organ sealing cover is sealed by a liquid, wherein the liquid is in the oil groove as shown in Fig. 3 (Col. 3, lines 37-Col. 4, lines 37, Fig. 3). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 4,814,210) as applied to claims 10, and 13-14, and further in view of Hu (CN104404422 B with English translation attached).
Regarding claim 20, Ackermann teaches a process of continuous galvanization a workpiece without the negative environmental consequences or environmentally-friendly batch hot-dip coating as disclosed above.  Ackermann doesn’t explicitly teach wherein the heating device is arranged on an inner wall of the heating zone, and the heating device is located above the zinc pot.  However, an analogous art, Hu teaches a zinc-plating a metal wire using a galvanizing furnace, wherein the galvanizing furnace comprising a zinc boiler heating device (15) with burner (15.7) above the zinc pot (1.1) and in the inner wall of (15.3) and cover wall (15.5) as shown in Figs. 1, 3, 5, and 10  (CN Original Patent: [0001], [0040], [0047], Figs. 1, 3, 5, and 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a heating device is arranged on an inner wall of the heating zone, and the heating device is located above the zinc pot to the process in Ackermann, because Hu discloses the use of the device to improve the heating efficiency and overall, prolong service life of zinc boiler, save energy and effectively improves plating quality and speed (Abstract, [0047]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717